Citation Nr: 0414959	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  00-09 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for let knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from March 1991 to February 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO) that determined that new and material 
evidence had not been submitted to reopen the veteran's 
claims for service connection for disabilities of the knees.  
By decision dated in April 2001, the Board granted reopening 
of the veteran's claims and remanded the case for additional 
development.  In August 2002, the Board ordered further 
development of this case; the case was sent to the Board's 
Evidence Development Unit to undertake the requested 
development.  In May 2003, the Board remanded the case to the 
RO for further action.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
are applicable to the issues on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

With respect to the claims at issue, there is nothing in the 
record that satisfies the notification requirements of the 
VCAA.

Furthermore, in August 2002, the Board ordered further 
development of this case.  Specifically, the Board requested 
that a VA examiner provide an opinion with respect to each 
currently present knee disorder as to whether it is at least 
as likely as not that such disorder was present in service 
and, if so, an opinion as to whether such disorder clearly 
and unmistakably existed prior to service.  With respect to 
any knee disorder(s) which the examiner concludes existed 
prior to service, the examiner should provide an opinion as 
to whether it is at least as likely as not that the 
disorder(s) increased in severity during service and if so 
the examiner should provide an opinion as to whether the 
service increase was clearly and unmistakably due to natural 
progress.  With respect to any currently present right or 
left knee disorder(s) which the examiner believes developed 
subsequent to service, the examiner should provide an opinion 
as to whether it is at least as likely as not that such 
disorder(s) is(are) etiologically related to service.  In 
rendering the diagnoses or opinions as to whether current 
disability of the knees exists, to include any surgical 
residuals, the examiner was to specifically address the 
private findings of X-rays, taken from merchant's view, of 
significant lateral tracking and malalignment of the 
patellae.  The examiner was to address the findings during 
arthroscopic examination, with lateral releases, of the right 
knee in December 1999 and of the left knee in January 2000, 
of lateral tracking of the patella.

Although the veteran underwent a VA examination in January 
2003, the opinion provided is not responsive to the Board's 
request.  The examiner diagnosed patellofemoral syndrome and 
opined that this disability had its onset after the veteran's 
period of active service.  However, the examiner did not 
address the findings of the veteran's private examiner in 
rendering this opinion.  Therefore, additional VA examination 
is warranted.

The Board regrets further delay in this case.  However, for 
the reason noted above, the case is hereby REMANDED to the RO 
via the Appeals Management Center, in Washington, D.C., for 
the following actions: 

1.  The RO should send a letter to the 
veteran that provides the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003), to include 
notification that he should submit any 
pertinent evidence in his possession.

2.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the veteran, the RO 
should so inform the veteran and his 
representative, and request them to 
provide a copy of such records.

3.  The RO should also undertake any 
other development it determines is 
required under the VCAA and implementing 
regulations, including ordering the 
examination below.

4.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present knee 
disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing, and 
informed of the consequences of his 
failure to appear without good cause.  
The claims folders, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the examination results, 
review of the veteran's pertinent medical 
history (including the private findings 
of X-rays, taken from merchant's view, of 
significant lateral tracking and 
malalignment of the patellae, and the 
findings during arthroscopic examination, 
with lateral releases, of the right knee 
in December 1999 and of the left knee in 
January 2000, of lateral tracking of the 
patella.), and with consideration of 
sound medical principles, the examiner 
should provide an opinion with respect to 
each currently present knee disorder as 
to whether it is at least as likely as 
not that such disorder was present in 
service and, if so, an opinion as to 
whether such disorder clearly and 
unmistakably existed prior to service.  
With respect to any knee disorder(s) 
which the examiner concludes existed 
prior to service, the examiner should 
provide an opinion as to whether the 
disorder clearly and unmistakably 
underwent no increase in severity during 
or as a result of service.  With respect 
to any currently present right or left 
knee disorder(s) which the examiner 
believes developed subsequent to service, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that such disorder(s) is(are) 
etiologically related to service.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.  

5.  Then, the RO should adjudicate the 
issues on appeal on a de novo basis in 
light of all pertinent evidence and legal 
authority.

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the appropriate time period to 
respond before the claims folders are 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




